Exhibit 99 (b) UNCONSOLIDATED JOINT VENTURES OF THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP REAL ESTATE AND ACCUMULATED DEPRECIATION December 31, 2010 (in thousands) Initial Cost to Company Gross Amount at Which Carried at Close of Period Land Buildings, Improvements, and Equipment Cost Capitalized Subsequent to Acquisition Land BI&E Total Accumulated Depreciation (A/D) Total Cost Net of A/D Encumbrances Date of Completion of Construction or Acquisition Depreciable Life Shopping Centers: Arizona Mills, Tempe, AZ $ 50 Years Fair Oaks, Fairfax, VA 55 Years The Mall at Millenia, Orlando, FL 50 Years Stamford Town Center, Stamford, CT 40 Years Sunvalley, Concord, CA 40 Years Waterside Shops, Naples, FL 40 Years Westfarms, Farmington, CT 34 Years Other: Taubman Land Associates (Sunvalley), Concord, CA Peripheral Land Construction in Process and Development Pre-Construction Costs Total $ The changes in total real estate assets and accumulated depreciation for the years ended December 31, 2010, 2009, and 2008 are as follows: Total Real Estate Assets Accumulated Depreciation Balance, beginning of year $ $ $ Balance, beginning of year $ )
